FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                           No. 17-30049
              Plaintiff-Appellee,
                                                      D.C. No.
                     v.                          3:16-cr-00118-SI-1

 PAUL GLEN HOHAG,
           Defendant-Appellant.                        OPINION


         Appeal from the United States District Court
                  for the District of Oregon
         Michael H. Simon, District Judge, Presiding

               Argued and Submitted June 7, 2018
                       Portland, Oregon

                          Filed June 28, 2018

 Before: Susan P. Graber and Milan D. Smith, Jr., Circuit
    Judges, and Alvin K. Hellerstein,* District Judge.

                     Opinion by Judge Graber




     *
       The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
2                   UNITED STATES V. HOHAG

                            SUMMARY**


                            Criminal Law

    The panel affirmed the district court’s imposition of
supervised release conditions requiring that the defendant
participate in a sex offense-specific assessment and that, if
recommended by a probation officer, he submit to polygraph
testing in conjunction with the assessment.

     The panel held that the district court did not abuse its
discretion in imposing the conditions because they (1) are not
particularly burdensome; and (2) do not rest solely on the
defendant’s 27-year-old rape conviction, but relate primarily
to the risks indicated by his recent crime of conviction, failure
to register as a sex offender.


                             COUNSEL

Francesca Freccero (argued), Assistant Federal Public
Defender, Portland, Oregon, for Defendant-Appellant.

Amy E. Potter (argued), Assistant United States Attorney,
Eugene, Washington; Gary Y. Sussman, Assistant United
States Attorney; Kelly A. Zusman, Appellate Chief; Billy J.
Williams, United States Attorney; United States Attorney’s
Office, Portland, Oregon; for Plaintiff-Appellee.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. HOHAG                      3

                         OPINION

GRABER, Circuit Judge:

    Defendant Paul Glen Hohag pleaded guilty to failure to
register as a sex offender, in violation of the Sex Offender
Registration and Notification Act (“SORNA”), 18 U.S.C.
§ 2250(a). The district court imposed a prison sentence of
time served. The court also ordered, as conditions of
supervised release, that Defendant participate in a sex
offense-specific assessment and that, if recommended by a
probation officer, Defendant submit to polygraph testing in
conjunction with that assessment. We affirm.

       FACTUAL AND PROCEDURAL HISTORY

    In 1992, Defendant was convicted of raping his stepsister,
who was 8 years old at the time of the offense. During the
proceedings, Defendant admitted to having molested another
young girl and claimed to have attended counseling after that
incident. Ultimately, the court hearing Defendant’s 1992 case
sentenced him to a period of imprisonment followed by a
period of community supervision. The court required, as a
condition of community supervision, that Defendant register
as a sex offender.

    In 2011, Defendant registered as a sex offender in
Washington. He later moved to California, though, and failed
to register there or update his Washington registration.
Officers thus issued a warrant for his arrest. In the meantime,
Defendant moved again, this time to Oregon. He failed to
register there, too, and again neglected to update his
Washington registration.       Officers eventually arrested
4                UNITED STATES V. HOHAG

Defendant in Oregon in 2016, and the government charged
him with failure to register as a sex offender.

    Defendant pleaded guilty. At sentencing, Defendant
informed the court that he had undergone sex offender
treatment while incarcerated for his 1992 rape offense. He
also provided the court with the results of a polygraph
examination, which stated that he was truthful in denying that
he had sexual contact with a minor since his release from
supervision in 2002.

    The district court imposed a prison sentence of time
served. The court also ordered, as conditions of supervised
release, that Defendant “participate in a sex offense-specific
assessment” and that he “submit to polygraph testing at the
discretion of [his] probation officer, in conjunction with the
sex offender specific assessment.” In explaining its decision
to impose those conditions, the court explicitly acknowledged
that almost 27 years had passed since Defendant’s rape
conviction.      The district court nevertheless viewed
Defendant’s failure to register as “a very serious offense”
suggesting that Defendant might pose a present risk to the
public. The court therefore imposed the assessment
conditions “to ensure that there [was] no risk to the
community that might somehow have been indicated by the
failure to register.”

   Defendant timely appeals, challenging only the two
conditions of supervised release that relate to his history of
sexual misconduct.
                 UNITED STATES V. HOHAG                      5

                STANDARD OF REVIEW

    We review for abuse of discretion a district court’s
decision to impose a condition of supervised release. United
States v. Johnson, 697 F.3d 1249, 1251 (9th Cir. 2012).

                       DISCUSSION

    District courts have “wide discretion to impose conditions
of supervised release.” United States v. T.M., 330 F.3d 1235,
1239–40 (9th Cir. 2003). As a general rule, a district court
may impose a condition of supervised release if it “‘involves
no greater deprivation of liberty than is reasonably necessary’
to punish, deter, protect the public from or rehabilitate the
defendant.” Johnson, 697 F.3d at 1251 (quoting 18 U.S.C.
§ 3583(d)(2)). The condition also should relate to the nature
and circumstances of the defendant’s offense and to the
defendant’s history and personal characteristics.           Id.
Importantly, those factors serve as a “guide,” not “a checklist
of requisites.” Id. (quoting United States v. Johnson,
998 F.2d 696, 698 (9th Cir. 1993)).

    Two of our cases—T.M. and Johnson—bear heavily on
our analysis of the conditions at issue here. In both cases, a
district court relied on a defendant’s long-past sex offense to
impose one or more conditions on the defendant’s supervised
release. Yet we vacated the conditions at issue in T.M. and
approved of the one at issue in Johnson.

    Explaining why we reached different results in those two
cases requires an understanding of their facts. We begin with
T.M. In 1961, the government charged T.M. with molesting
a teenage girl. 330 F.3d at 1237. And, in 1981, T.M.
kidnapped an 8-year-old girl, took pictures of her nude, and
6                UNITED STATES V. HOHAG

allegedly penetrated her with two fingers. Id. Years later, in
1996, T.M. pleaded guilty to a drug crime, for which the
district court sentenced him to a period of probation subject
to, among other terms, the condition that he undergo
psychological treatment relating to his sexual misconduct. Id.
at 1237–38.

    T.M. violated the terms of his probation repeatedly. Id.
at 1238. Importantly, though, none of his violations related
to his history of sexual misconduct or to his psychological
treatment. Id. Eventually, in 2001, the district court revoked
T.M.’s probation, sentenced T.M. to a period of
imprisonment, and imposed a number of conditions on his
supervised release—nine of which related to his history of
sexual misconduct. Id. at 1238–39. The conditions required,
among other things, that T.M. undergo polygraph testing,
participate in treatment, not possess any type of camera or
recording device, and not possess or use computers with
certain capabilities. Id. On appeal, we held that T.M.’s sex
offenses—the most recent of which had occurred
approximately 20 years before the district court imposed the
conditions at issue—were too remote in time to support those
conditions. Id. at 1240–41.

    In Johnson, the defendant pleaded guilty to possessing a
firearm despite his status as a felon. 697 F.3d at 1250.
Almost 20 years earlier, a jury had convicted Johnson of
raping a 14-year-old girl at gunpoint. Id. And 30 years
earlier, a jury had convicted him of raping a 19-year-old girl.
Id. Relying on those offenses, the district court sentenced
Johnson to five years of supervised release subject to the
condition that Johnson undergo a sex offender assessment.
Id. We affirmed on appeal, despite the fact that Johnson’s
                 UNITED STATES V. HOHAG                       7

sexual offenses were about as dated as those involved in T.M.
Id. at 1251.

    Several distinctions explain those seemingly conflicting
conclusions. For one, there were nine conditions at issue in
T.M., in contrast to the single condition at issue in Johnson.
And many of the conditions in T.M. were substantively far
more stringent than the condition at issue in Johnson. As we
explained in Johnson, sex offender treatment imposes a “very
significant restraint[] on liberty,” whereas a mere assessment
constitutes “a much less significant restraint.” Id. Further, in
Johnson, the record did not reveal whether Johnson had
undergone sex offender treatment, whereas in T.M. the record
“included detailed information regarding [T.M.’s] progress in
his sexual offense treatment.” Id. Accordingly, there was a
greater need for further information in Johnson’s case.
Finally, Johnson’s conviction for possession of a firearm
related to his prior sex offenses: Johnson had used a gun in
raping one of his victims. Id. No similar link existed in T.M.,
in which T.M.’s probation violations had “no significant
relation to [his] sex offender status.” 330 F.3d at 1240–41.

    Together, T.M. and Johnson illustrate that, when we
consider a condition of supervised release meant to address
a defendant’s history of sexual misconduct, we look to at
least two factors. First, as in every case, we consider the
burdensomeness of the condition at issue. An assessment is
significantly less burdensome than required treatment.

    Second, we ask whether the condition is reasonably
necessary to accomplish one of the legitimate goals of
supervised release. In answering that question in this context,
we approach with some skepticism a condition that rests
solely on an old sex offense. But when some recent event
8                 UNITED STATES V. HOHAG

suggests that a defendant still poses a risk of engaging in
sexual misconduct, there exists a greater need for a condition
meant to address a defendant’s history of sexual misconduct.
As we explained in T.M., such “recent relevant events may
revive old offenses and justify the imposition of supervised
release conditions related to sex offender status.” 330 F.3d at
1240–41. Johnson illustrates that principle. Because Johnson
had used a firearm in raping one of his victims, his conviction
for possession of a firearm suggested that he might pose a
risk of re-offending. Johnson, 697 F.3d at 1251. Johnson
teaches, though, that a condition need not necessarily relate
directly to the offense of conviction to withstand review. We
also note that, if the district court already has at its disposal
a detailed record of the defendant’s history of sex offender
treatment, the need to order an assessment is diminished.

    Whether a condition withstands review remains a case-
by-case inquiry. Thus, additional factors might bear on our
analysis. But Johnson’s and T.M.’s principles provide a
starting point and, having described them, we turn to the case
at hand.

    Beginning with the nature of the restraints at issue,
Defendant faces a relatively minimal burden on his liberty.
For now, he must undergo only an assessment, which may or
may not lead to further treatment. Such limited initial
assessments, although not entirely unintrusive, impose a
fairly mild restraint on liberty. In fact, such assessments
permit district courts to make more informed decisions and,
in that way, can actually protect a defendant’s liberty
interests. See United States v. Bainbridge, 746 F.3d 943, 953
(9th Cir. 2014) (explaining that sex offender assessments
safeguard defendants’ liberty interests by allowing courts to
                    UNITED STATES V. HOHAG                             9

be “sure that further conditions [are] necessary before
ordering them”).

    Further, the possibility that Defendant’s assessment may
include polygraph testing does not make the assessment
overly burdensome. We have previously characterized
polygraph testing as a relatively unintrusive means of
evaluating a defendant’s risk of engaging in sexual
misconduct. United States v. Weber, 451 F.3d 552, 568 (9th
Cir. 2006). Further, Defendant is required to undergo
polygraph testing only insofar as it assists in his assessment.

    On the whole, then, the conditions here are much like the
one at issue in Johnson. Defendant, for now, “must undergo
only an assessment.” Johnson, 697 F.3d at 1251. Unlike in
Johnson, though, Defendant had a history of treatment when
the district court sentenced him. The district court thus had
some insight into whether Defendant posed a risk of re-
offending. Even so, the district court lacked the kind of
“detailed information” that the district court in T.M. had. Id.
There, the district court had access to treatment reports as
recent as 2001—only a year before the district court imposed
the conditions at issue. T.M., 330 F.3d at 1241 n.5. Here,
Defendant completed treatment sometime before 2002, so the
district court lacked recent information regarding his risk of
re-offending. Thus, Defendant’s history of treatment
mitigates—but does not altogether obviate—the need for an
assessment.1


    1
      Defendant also provided the district court with the results of a
polygraph examination, which noted that he had been truthful in denying
having had sexual contact with a minor since his release from supervision
in 2002. But the district court was free to disregard such evidence at
sentencing. United States v. Givens, 767 F.2d 574, 585 (9th Cir. 1985).
10                  UNITED STATES V. HOHAG

    More importantly, Defendant was convicted of a crime
that relates to his history of sexual misconduct. As the
district court explained, Defendant’s failure to register as a
sex offender suggested that he might have an ongoing desire
to engage in further sex offenses. The district court thus
imposed the condition at issue not in response to Defendant’s
27-year-old conviction for rape but, rather, as a means of
addressing Defendant’s recent conviction for failure to
register as a sex offender.

    Of course, the crimes relate to one another. Defendant
would not have been required to register as a sex offender had
he never been convicted of a sex offense in the first place.
But Congress, in enacting SORNA, clearly viewed a sex
offender’s failure to register as posing a risk to the public.
See 34 U.S.C. § 20901 (establishing the sex offender
registration system “to protect the public from sex offenders
and offenders against children”). That is, SORNA exists, in
part, to address the concern that, when a sex offender fails to
register or to update his or her registry, the offender may have
done so as part of an effort, conscious or not, to re-offend.
That was the possibility that the district court sought to
address when it required that Defendant undergo a sex
offense-specific assessment. In that way, the conditions at
issue do not rest solely on Defendant’s dated conviction for
rape. In fact, they relate primarily to the risks indicated by
his recent failure to register.


Further, the polygraph test on which Defendant relied appears to have
been limited to the single question whether Defendant had engaged in bare
genital sexual contact with a minor since his release. Such a limited
inquiry does little to remove the need for a more comprehensive
understanding of Defendant’s risk of re-offending, as the district court
reasoned.
                 UNITED STATES V. HOHAG                      11

    Defendant argues, for two reasons, that the district court’s
decision to impose the conditions runs counter to the policy
statements of the United States Sentencing Commission.
First, Defendant argues that the conditions are unreasonable
because the Federal Sentencing Guidelines do not
recommend an assessment or treatment for all defendants
convicted of failure to register. That argument fails, though,
because the Guidelines’ recommended conditions are only
advisory. United States v. Williams, 356 F.3d 1045, 1052
(9th Cir. 2004). District courts retain wide latitude to craft
conditions of supervised release. Id. Second, Defendant
argues that we can infer that the Sentencing Commission did
not intend for SORNA violators to undergo assessments or
treatment because the Commission did not categorize
SORNA violations as “sex offenses”—offenses for which the
Commission expressly recommends treatment as a condition
of supervised release, U.S.S.G. § 5D1.3(d)(7). We decline to
draw that conclusion here because nothing in the Guidelines
suggests that an assessment or treatment is appropriate only
when a defendant engages in physical sexual misconduct.
Further, as we explained in Bainbridge, such “negative
implication” arguments are “particularly inapplicable” in this
context because district courts have broad discretion with
respect to crafting conditions of supervised release. 746 F.3d
at 948.

     Because the conditions at issue are not particularly
burdensome and because they relate to Defendant’s crime of
conviction, we conclude that the district court did not abuse
its discretion.

   AFFIRMED.